Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 7, 2021

                                       No. 04-20-00264-CR

                                   Montrail Thomas BUTLER,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR6323
                        Honorable Stephanie R. Boyd, Judge Presiding


                                         ORDER

        Appellant’s brief, originally due on September 3, 2020, has not been filed. This court
notified appellant’s counsel, Ms. Judith K. Wemmert, of the deficiency on September 18, 2020.
TEX. R. APP. P. 38.8(b)(2). We received no response. Therefore, on October 14, 2020, we issued
an order abating this case to the trial court for an abandonment hearing. Following the
abandonment hearing, the trial court filed its findings of fact from the abandonment hearing.
The trial court found: (1) appellant desires to continue his appeal, (2) he is indigent, and (3) Ms.
Wemmert has not abandoned the appeal.
      On November 16, 2020, this court ordered Ms. Wemmert to file appellant’s brief no later
December 20, 2020. Our order cautioned Ms. Wemmert that further requests for an extension of
time would be disfavored. Ms. Wemmert has not filed the brief.
       If Ms. Wemmert fails to file appellant’s brief no later than January 18, 2021, Ms.
Wemmert will be ordered to appear and show cause why she should not be held in civil or
criminal contempt or otherwise sanctioned.
        The Clerk of this court is directed to serve a copy of this order on Ms. Wemmert by
regular United States mail and by certified mail, return receipt required. The Clerk of this court
is also directed to provide the trial court with a copy of this order.
                                              _________________________________
                                              Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court